Citation Nr: 1234023	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to receipt of improved death pension benefits prior to November 1, 2008.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1974.  He died in December 1999.  The appellant is the Veteran's surviving spouse.

This appeal was initially certified as arising from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a decision issued in October 2006, the Board of Veterans' Appeals (Board) denied the appellant's claim of entitlement to improved pension benefits based on the Veteran's service and death. 

The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2008 joint motion for remand (JMR) and Court Order directed the Board to remand claims of entitlement to service connection for the cause of the Veteran's death and entitlement to receipt of improved death pension benefits. The Board remanded these issues in July 2008. 

Since the Board's July 2008 remand, the appellant has been granted death pension benefits effective from November 1, 2008.  The appellant was notified that this was a partial grant of the benefit on appeal; her entitlement to the benefit prior to that date remains pending, as further discussed below.  See AB v. Brown, 6 Vet. App. 35 (1993).  


The appeal is REMANDED to the Department of Veterans Affairs Regional Office in St. Petersburg, Florida.  VA will notify the appellant if further action on her part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims of entitlement to service connection for the cause of the Veteran's death, DIC, and improved death pension benefits prior to November 1, 2008.

In August 2012, the appellant's attorney submitted a letter clarifying the appellant's argument on appeal.  He contended that the appellant was not claiming that the Veteran's depression caused his substance abuse, but rather that his sickle cell disease and depression left him despondent to the point that he could no longer exercise sound judgment.  The attorney also submitted internet research discussing the relationship between substance abuse and depression.  This argument and the newly submitted internet research have not been addressed by the medical opinions of record.  Further, the medical opinions of record failed to address the Veteran's threats of suicide by overdose prior to his death and reports of auditory hallucinations, including voices telling him to kill himself by overdosing, prior to his death.  In light of these deficiencies, the claim must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the appellant's claims of entitlement to service connection for the cause of the Veteran's death, DIC, and improved death pension benefits prior to November 1, 2008 must be remanded for an addendum opinion.

Additionally, the Board notes that a September 1997 VA treatment record indicates that the Veteran had applied for Social Security Administration (SSA) disability benefits.  However, there are no records from SSA in the claims file.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the appellant's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

Finally, the appellant submitted a release of information for treatment records from St. Luke's Hospital.  A November 2010 response from St. Luke's Hospital indicates that any treatment records would be located at the Mayo Clinic Hospital and provides contact information.  However, it does not appear that the RO or AMC submitted a follow up request to the Mayo Clinic Hospital.  On remand, the appellant should be asked to complete a release of information for records from the Mayo Clinic Hospital and the RO should attempt to associate these, and any other treatment records identified by the appellant, with the claims file.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the appellant and her attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant and her attorney must then be given an opportunity to respond.

2.  Contact the appellant and ask her to provide a signed release of information for treatment records from the Mayo Clinic Hospital for treatment received by the Veteran at St. Luke's Hospital, as well as any other facilities or treatment providers that are relevant to his claim.  If the appellant returns completed release(s) of information, the AMC should obtain these records and associate them with the claims file.

3.  After completion of the above, the claims file should be sent to a VA psychiatrist to provide an opinion on the cause of the Veteran's death.  The psychiatrist must review the entire claims file, including the November and December 1999 VA psychiatric treatment records reflecting the Veteran's threats of suicide by overdose and reports of auditory hallucinations, including voices telling him to kill himself by overdosing.  That such a review was conducted must be noted in the opinion.

The examiner should provide an opinion as to whether the Veteran's service-connected depression or sickle cell disease was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death.  The examiner should specifically address whether the Veteran's service-connected sickle cell disease and/or depression rendered him unable to exercise sound judgment at the time of his death, in light of the medical evidence showing psychosis, suicidal ideation, and impaired judgment.  The examiner should also specifically comment on all medical opinions of record (July 2003 VA opinion, July 2011 VA opinions, and June 2012 VHA opinion).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for the cause of the Veteran's death, DIC, and improved death pension benefits prior to November 1, 2008 should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the appellant and her attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



